Exhibit 10.50

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of October 17, 2005, is
entered into by and between Steel Dynamics, Inc. (the “Company”) and T. Joe
Crawford (the “Employee”). This Agreement will be effective as of the Effective
Date (as defined below). In the event that the Merger Agreement (as defined
below) is terminated, this Agreement shall be void ab initio and of no further
force and effect. All capitalized terms used but not defined herein shall have
the meaning set forth in the Merger Agreement.

W I T N E S S E T H :

WHEREAS, Employee is currently serving as President and Chief Operating Officer
of Roanoke Electric Steel Corporation (“RESC”);

WHEREAS, the Company has entered into an Agreement of Merger and Reorganization
dated October 17, 2005, by and among the Company, RS Acquisition Corporation
(“RSAC”) and RESC (the “Merger Agreement”), pursuant to which RESC will merge
with and into RSAC with RSAC as the surviving corporation in the Merger (the
“Merger”) to be effective as of the Effective Time (as defined in the Merger
Agreement);

WHEREAS, the Board of Directors of the Company (the “Board”) desire to provide
for the employment of Employee by the Company from and after the date upon which
the Effective Time occurs (the “Effective Date”) pursuant to the terms and
conditions contained in this Agreement; and

WHEREAS, the Employee desires to accept such employment pursuant to the terms
and conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:

1.             Term.  The Employee’s employment under this Agreement shall
commence on the Effective Date, and, unless sooner terminated pursuant to
Section 6 below, shall continue through December 31, 2007 (the “Term”).
Continued employment beyond the Term shall become “at-will” employment.

2.           Title.  During the Term, the Employee will serve as the Vice
President and General Manager of the Company’s facility in Roanoke, Virginia.

3.           Duties.  During the Term, and subject to the direction and
oversight of the Company’s President and Chief Executive Officer, the Employee
will be responsible for the performance of such duties and responsibilities as
are consistent with this position, or, to the extent not inconsistent with the
requirements of Section 6(d)(ii), as may otherwise be assigned to him from time
to time by the Chief Executive Officer of the Company. The Employee agrees to
devote his full working time, attention, skill, and energy to the duties set
forth herein and to the business of the Company, and to use his best efforts to
promote the success of the Company’s business.


--------------------------------------------------------------------------------


4.             Compensation.

(a)           Base Salary.  During the Term, the Employee will receive an annual
base salary of $370,000 (the “Base Salary”), payable in accordance with the
Company’s normal payroll practices as in effect from time to time. Such Base
Salary shall be subject to periodic review, and may be increased, but may not be
decreased, from time to time at the Board’s sole discretion upon the
recommendation of the Company’s Chief Executive Officer. For all purposes under
this Agreement, “Base Salary” shall refer to Base Salary as in effect from time
to time, including any increase in Base Salary which has taken effect.

(b)           Bonus.  During the Term, the Employee shall be designated as an
“Officer Participant” under and shall be eligible for cash and stock bonuses
based upon and subject to the terms and conditions of the Steel Dynamics, Inc.
Amended and Restated Officer and Manager Cash and Stock Bonus Plan (the “Bonus
Plan”), including Section 6 thereof, as that Bonus Plan may be modified, amended
or replaced from time to time by and in the sole discretion of the Board. A copy
of the Bonus Plan is attached hereto and incorporated herein as Exhibit A. Any
bonus payable by reason of the Bonus Plan shall be payable retroactive to
January 1, 2006 for the calendar year 2006, even if the Effective Date is
subsequent to January 1, 2006, and for the full calendar year 2007, subject,
however, to the provisions of Section 6. The Company agrees, solely applicable
to the Term of this Agreement and not to any extensions, renewals or
replacements hereof, that, notwithstanding anything to the contrary set forth in
the Bonus Plan, in the event that the Employee’s employment is terminated prior
to the expiration of the Term or thereafter, except for Cause, all unvested
stock bonuses granted to the Employee for services rendered during the Term,
shall immediately vest and be free of any restrictions on sale or other
disposition.

(c)           Stock Options.  During the Term, the Employee shall be eligible to
participate in the Steel Dynamics, Inc. 1996 Incentive Stock Option Plan and in
any successor or replacement plan thereto (the “Stock Option Plan”), for
automatic semi-annual stock option grants (“Stock Options”) pursuant to the
provisions of Article VI of the Stock Option Plan, at the $60,000 semi-annual
grant value level. A copy of the Stock Option Plan is attached hereto and
incorporated herein as Exhibit B. The Stock Option Plan may be modified, amended
or replaced from time to time by and in the sole discretion of the Board, in
accordance with the terms of the Stock Option Plan, and, as necessary, with
stockholder approval. Each Stock Option granted to the Employee during the Term
shall provide by its terms at the time the Stock Option is originally awarded to
the Employee that the Stock Option will remain exercisable for a period of not
less than 90 days from the date on which the Employee’s employment terminates
(or, if earlier, the last day of the term of such Stock Option), unless the
Employee’s employment is terminated by the Company for Cause (as defined in
Section 6(c)).

(d)           Other Benefits.  Employee will be eligible for those other
employee benefits, (including, but not limited to health insurance, vacation
pay, 401 (k) participation, profit sharing and any other retirement savings plan
or welfare benefit plan) made available by the Company to similarly situated
executives of the Company, as such plans may be in effect or as amended from
time to time.

2


--------------------------------------------------------------------------------


(e)           Reimbursement of Business Expenses.  The Company will reimburse
the Employee for all reasonable and properly documented business related
expenses, in accordance with Company policies and practices in effect from time
to time, incurred or paid by him in connection with the performance of his
duties hereunder.

(f)            Withholdings.  All payments made under this Agreement shall be
subject to any and all federal, state and local taxes and other withholdings to
the extent required by applicable law.

5.                                        Agreement to Maintain Confidentiality.

(a)           Recognition of Company’s Business Interests.  Employee
acknowledges that the Company and its affiliates compete throughout the Americas
in the manufacture, marketing, research, sale and distribution of various steel
and steel related products, including but not limited to flat rolled steel,
structural steel, steel bars and shapes, and steel joists, girders and decking
systems (the “Steel Business”). As part of Employee’s conditions of employment,
and in connection with his prior employment with RESC, he has been, and, with
the Company, will be provided significant “Confidential Information,” as defined
in Section 5(b), and will have direct contact with the Company’s customers, as
well as the customers of his predecessor employer, in which capacity he is
expected to develop a good relationship with all such customers and prospective
customers. Employee acknowledges that the Company’s competitors would obtain an
unfair advantage if Employee disclosed Confidential Information to a competitor
or used Confidential Information on behalf of a competitor.

(b)           Definition of Confidential Information.  As used in this
Agreement, Confidential Information shall include, without limitation, Company
financial and budgetary information and strategies; Company plant design,
specifications and layouts; Company equipment design specifications and layouts;
Company product design and specifications; Company manufacturing processes,
procedures and specifications; Company data processing or other computer
programs; Company research and development projects; Company marketing
information and strategies; Company customer lists; Company vendor lists;
Company information about customer preferences and buying patterns; Company
information about prospective customers, vendors or business opportunities;
Company pricing information or methodologies; information concerning the
Company’s costs and cost structure; information about the Company’s operations
analyses or internal accounting systems; information about the Company’s overall
corporate business strategy; and information concerning Company technological
innovations used in its business. For purposes of this Agreement, all
information that would constitute Confidential Information within the meaning of
this Agreement but which was acquired by Employee during his employment with
RESC shall be deemed to constitute the Company’s Confidential Information
hereunder.

For purposes of this Agreement, information shall not be deemed to be
“Confidential Information” to the extent that the information (i) is in the
public domain, or hereafter becomes generally known or available through no
action or omission on the part of Employee in violation of this Agreement, (ii)
is furnished to any person by the Company without restriction on disclosure,
(iii) becomes known to the Employee from a source other than the Company,
without a breach of any obligation hereunder, (iv) is required to be disclosed
by law (in which case the

3


--------------------------------------------------------------------------------


Employee will give prompt written notice to the Company of any such required
disclosure to the extent such notice would not be prohibited by law), or (v) is
disclosed after written approval for disclosure has been granted by the Company.

(c)           Agreement to Maintain Confidentiality.  Except as may be required
to perform the Employee’s duties under this Agreement or as required by
applicable law, Employee shall not disclose to others or use, for his own
benefit or for the benefit of any other person, entity, firm or company, any
Confidential Information. The Employee specifically acknowledges that, whether
compiled or created by Employee, the Company or any of its affiliates or
customers, the Confidential Information as contemplated herein derives
independent economic value from not being readily known to or ascertainable by
proper means by others who could obtain economic value from the disclosure or
use of the Confidential Information, whether or not such information
independently constitutes “trade secrets” within the meaning of the Uniform
Trade Secrets Act or comparable legislation as may be in effect and applicable
from time to time. Employee also acknowledges that reasonable efforts have been
put forth by his prior employer, RESC, and by the Company, and will continue to
be put forth by the Company, to maintain the secrecy of the Confidential
Information, all of which is and shall remain the Company’s sole property.

(d)           Scope and Duration.  The Company specifically acknowledges that
the restrictions in this Section 5 on the Employee’s use or disclosure of
Confidential Information do not, and shall not be construed to, restrict in any
way the Employee’s ability to be employed by or otherwise associated with any
other person, entity, firm or company engaged in the Steel Business following
the employee’s termination of employment with the Company. The Employee’s
obligations under this Section 5(c) will survive termination of Employee’s
employment hereunder.

6.                                        Termination of Employment.

(a)           Termination Due to Death.  Employee’s employment with the Company
will automatically terminate immediately upon his death, and Employee’s estate
will be entitled to (i) any earned but unpaid Base Salary to the date of
termination, (ii) any pro rata bonus (as and when determined and as otherwise
payable under the Bonus Plan) for the partial calendar year to the date of
Employee’s death, (iii) unpaid vacation and unreimbursed expenses payable
hereunder, and (iv) the amount set forth in Column A of Schedule 1 attached
hereto and incorporated by reference herein, corresponding to the line
representing the calendar month in which Employee’s death occurred. All payments
shall be made within 30 days of Employee’s termination of employment, except for
the pro rata bonus, which shall be paid within 21/2 months of the end of the
fiscal year in which the termination occurred. Except for the foregoing payment
amounts or as otherwise contemplated by the provisions of Section 6(g), Employee
shall be entitled to no other compensation, benefits or payments.

(b)           Termination Due to Disability.  If, during the Term, the Employee
incurs a “Disability” as defined herein, the Company, in the exercise of its
sole discretion, shall be entitled to terminate Employee’s employment hereunder,
immediately upon written notice to the Employee of such decision, subject,
however, to the payment to the Employee of (i) any earned but unpaid Base Salary
to the date of termination, (ii) any pro rata bonus (as and when

4


--------------------------------------------------------------------------------


determined and otherwise payable under the Bonus Plan) for the partial calendar
year to the date of such notice, (iii) unpaid vacation and unreimbursed expenses
payable hereunder, and (iv) the amount set forth in Column A of Schedule 1
corresponding to the line representing the calendar month in which termination
for Disability hereunder is determined to have occurred. For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment that entitles
the Employee to receive benefits under the Company’s long-term disability plan.
The Employee shall be deemed “Disabled” for purposes of this Agreement, and his
employment with the Company shall terminate, upon receipt by the Company of
written notification from the administrator of the Company’s long-term
disability plan that the administrator has determined that the Employee is
disabled for purposes of that plan and entitled to the payment of benefits
thereunder. All payments shall be made within 30 days of Employee’s termination
of employment, except for the pro rata bonus, which shall be paid within 2½
months of the end of the fiscal year in which the termination occurred. Except
for the foregoing payment amounts or as otherwise contemplated by the provisions
of Section 6(g), Employee shall be entitled to no other compensation, benefits
or payments.

(c)           Termination by Company for Cause.  During the Term, the Company
shall be entitled to terminate Employee’s employment hereunder for “Cause,” as
defined below, by providing written notice to the Employee of such decision. For
purposes of this Agreement, Cause shall mean (i) the commission by the Employee
of an act of malfeasance, dishonesty, fraud or breach of trust against the
Company or any of its affiliates, employees, clients or suppliers, (ii) the
breach by the Employee of any of the material obligations set forth in Sections
3, 5 or 8 of this Agreement, after a written demand by the Company for
correction of such breach is delivered to the Employee, which specifically
identifies the section or sections of the Agreement which the Company asserts
have been breached and the manner in which the Company asserts that the Employee
has breached the obligations referenced therein, which breach is not cured by
the Employee within thirty (30) days of his receipt of such written demand;
(iii) the Employee’s willful and continued failure, neglect or refusal to
perform substantially his material duties and responsibilities hereunder (other
than by reason of a Disability), after a written demand by the Company for
substantial performance is delivered to the Employee, which specifically
identifies the manner in which the Company asserts that the Employee has not
substantially performed, which willful and continued failure to perform is not
cured by the Employee within thirty (30) days of his receipt of such written
demand; and (iv) the Employee’s indictment, conviction of or plea of guilty or
no contest to any felony or any crime involving moral turpitude.

Upon termination of this Agreement for Cause, the Company shall pay the Employee
any earned but unpaid Base Salary to the date of termination, any pro rata bonus
for the partial calendar year to the date of termination (as and when determined
and as otherwise payable under the Bonus Plan), and any unpaid vacation and any
unreimbursed expenses otherwise payable hereunder. All such payments shall be
made within 30 days of Employee’s termination of employment, except for the pro
rata bonus, which shall be paid within 2½ months of the end of the fiscal year
in which the termination occurred. Except for the foregoing payment amounts or
as otherwise contemplated by the provisions of Section 6(g), Employee shall be
entitled to no other compensation, benefits or payments.

5


--------------------------------------------------------------------------------


(d)           Termination by Employee During Term.

(i)            The Employee may voluntarily terminate employment with the
Company without reason at any time during the Term, and shall be entitled to (w)
earned but unpaid Base Salary to the date of termination, (x) any pro rata bonus
(as and when determined and as otherwise payable under the Bonus Plan) for the
partial calendar year to the date of termination, (y) any unpaid vacation and
unreimbursed expenses otherwise payable hereunder, and (z) the amount set forth
in Column A of Schedule 1, corresponding to the line representing the calendar
month in which the termination has occurred. All payments shall be made within
30 days of Employee’s termination of employment, except for the pro rata bonus,
which shall be paid within 21/2 months of the end of the fiscal year in which
the termination occurred. Except for the foregoing payment amounts or as
otherwise contemplated by the provisions of Section 6(g), Employee shall be
entitled to no other compensation, benefits or payments.

(ii)           Notwithstanding the forgoing, the Employee may voluntarily
terminate employment with the Company if such termination is for “Good Reason,”
as defined below. In such event, the Employee shall not receive the payments
described in Section 6(d)(i) above but will instead receive payments equal in
amount to those which the Employee would have received if his employment had
been terminated by the Company without Cause pursuant to Section 6(e) on the
date on which the Employee delivers his written notice of termination under this
Section 6(d)(ii) (as described below). For purposes of this provision, Good
Reason shall mean the occurrence, without the Employee’s consent, of any of the
following events: (w) the assignment to the Employee of duties that are
significantly and materially different from, and that result in a demotion of
the Employee or a substantial diminution of, the duties specified in Section 3
of this Agreement, (x) any requirement by the Company that the Employee relocate
more than 50 miles from the Employee’s workplace without the consent of the
Employee, in which Good Reason shall be deemed to have occurred on the date the
Company communicates such requirement (either in writing or otherwise), (y) any
failure by the Company to provide the Employee with the compensation and
benefits described in Section 4 (including any reduction in the Employee’s Base
Salary in violation of Section 4(a)), or (z) a material breach of this Agreement
by the Company (including the failure of any successor to the Company to assume
this Agreement). The Employee must, however, provide written notice to the
Company of any circumstance he claims to constitute Good Reason for termination
hereunder, and, thereafter, the Employee shall not be entitled to terminate this
Agreement and his employment hereunder for Good Reason if, within the 30 days
period following the Company’s receipt from the Employee of his written notice
of the facts he claims to constitute Good Reason, the Company has cured the
alleged deficiency or otherwise resolved the issue or issues to the reasonable
satisfaction of the Employee.

(e)           Termination by Company Without Cause.  If, during the Term, the
Company terminates this Agreement and Employee’s employment hereunder, without
Cause, the Employee shall be entitled to (w) unpaid Base Salary to the date of
termination, (x) the pro rata portion of the bonus (as and when determined and
as otherwise payable under the Bonus Plan) for the partial calendar year to the
date of termination, (y) any unpaid vacation and unreimbursed

6


--------------------------------------------------------------------------------


expenses otherwise payable hereunder, and (z) the sum of the amounts set forth
in Columns A and B of Schedule 1, corresponding to the line representing the
calendar month in which the termination has occurred. All such payments shall be
made within 30 days of Employee’s termination of employment, except for the pro
rata bonus, which shall be paid within 2½ months of the end of the fiscal year
in which the termination occurred. Except for the foregoing payment amounts or
as otherwise contemplated by the provisions of Section 6(g), Employee shall be
entitled to no other compensation, benefits or payments.

(f)            Stock Options.  From and after termination of employment
hereunder, regardless of whether by the Company or by the Employee and whether
or not for Cause or for Good Reason, the Employee shall not be entitled to any
further grants of Company Stock Options. With respect to Stock Options that had
already been granted to the Employee, termination of employment by the Company
without Cause (Section 6(e)) or termination of employment by the Employee for
Good Reason (Section 6(d)(ii)) shall cause all unvested Stock Options to become
fully vested and nonforfeitable and shall cause such Stock Options to be
exercisable according to their terms (as described in Section 4(c)).

(g)           Other Rights.  This Agreement shall not prevent or limit the
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plans, if any, provided by the Company or any of its affiliates and for
which the Employee may qualify, nor shall this Agreement limit or otherwise
affect such rights as the Employee has under any other agreements with the
Company or any of its affiliates. Amounts which are vested benefits or which the
Employee is otherwise entitled to receive under the terms of any plan of the
Company or any of its affiliates and any other payment or benefit required by
law at or after termination of employment shall be payable in accordance with
such plan or applicable law, except as specifically provided by this Agreement.

(h)           Special Provision Regarding Section 409A of the Internal Revenue
Code.  Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount payable under this Agreement may constitute an amount payable
under a “nonqualified deferred compensation plan,” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended, (the “Code”) such payment will be
made by the Company in compliance with any applicable requirements of Code
Section 409A (including the requirement that payment be delayed for six (6)
months following the Employee’s “separation of service” if the Employee is a
“specified employee” under Code Section 409A, to the extent applicable).

7.             Return of Company Property.  Upon the termination of the
Employee’s employment with the Company (whether upon the expiration of the Term
or thereafter), or at any time during such employment, upon request by the
Company, the Employee will promptly deliver to the Company (or its
representative) and not keep in his possession, recreate, or deliver to any
other person or entity, any and all property that belongs to the Company and/or
its affiliates and which is in the Employee’s possession as a result of his
employment with the Company, including, without limitation, computer hardware
and software, pagers, PDA’s, Blackberries, cell phones, other electronic
equipment, records, data, client lists and information, supplier lists and
information, notes, reports, correspondence, financial information, account
information, product information, files, electronically-stored information, and
other documents and information, including any and all copies of the foregoing.

7


--------------------------------------------------------------------------------


8.             Assignment of Intellectual Property Rights.  Employee hereby
assigns to the Company all of Employee’s right, title and interest, including
any copyrights and patents or copyrightable and patentable ideas, in and to any
idea, invention, design, work of authorship, or other intellectual property made
or conceived during his employment hereunder or by his predecessor employer,
RESC, whether made solely or jointly by Employee, or created wholly or only in
part by Employee, and whether or not any such rights are patentable,
copyrightable or susceptible to other forms of protection, so long as such
rights pertain to the Company’s actual or anticipated business interests or are
suggested by or result from any work performed by Employee on the Company’s
behalf. In connection with the foregoing, Employee will promptly disclose any
such ideas or rights to the Company and, on the Company’s request, will promptly
execute any assignment of title to the Company or its designee and anything else
reasonably necessary to enable the Company or its designee to secure such
intellectual property rights as are possible with respect to such idea, concept
or right.

9.             Enforcement.  In addition to any other remedies available to the
Company, the provisions of this Agreement may be enforced by injunction (a) to
restrain any violation by Employee and all persons acting for or with Employee
and (b) to compel specific performance of the terms and conditions of this
Agreement. Employee certifies that he has had the opportunity to discuss this
Agreement with such legal advisers as chosen and that he understands its
provisions and has entered into this Agreement freely and voluntarily.

10.          Applicable Law.  This Agreement shall be interpreted, construed and
governed according to the laws of the Commonwealth of Virginia, regardless of
choice of law principles to the contrary.

I1.           Entire Agreement; Amendments.  This Agreement discharges and
cancels all previous agreements between the Employee and RESC, including,
without limitation, the Executive Employment Continuity Agreement and all
amendments thereto, and the Management Incentive Plan, relating to Employee’s
employment or the rights to which Employee would have been entitled from and
after the Effective Date, as well as all previous or contemporary oral or
written agreements between the Employee and the Company, and constitutes the
entire agreement between the parties with regard to the subject matter hereof.
No agreements, representations or statements of any party not contained herein
shall be binding on either party, and no amendment or variation of the terms and
conditions of this Agreement shall be valid unless in writing and signed by both
parties.

12.          Assignability.  This Agreement and the rights and duties created
hereunder shall not be assignable or delegable by Employee. The Company may, at
its option and without Employee’s consent, assign its rights and duties
hereunder to any successor entity, Company affiliate or subsidiary, or any
transferee of the Company’s assets.

13.          No Waiver.  No failure or delay by any party to this Agreement to
enforce any rights specified hereunder shall operate as a waiver of such right,
nor will any single or partial exercise of a right preclude any further or later
enforcement of the same right within the period of the applicable statute of
limitations.

8


--------------------------------------------------------------------------------


14.          Notices.  All notices and other communications provided for or
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when delivered and received by the other party, or when sent by
recognized overnight courier, or by faxed communication (with overnight delivery
of a hard copy thereof) to the following addresses and/or contact numbers:

If to the Company:

 

Steel Dynamics, Inc.

 

 

Attn: Gary Heasley, CFO

 

 

6714 Pointe Inverness Way, Suite 200
Fort Wayne, IN 46804

 

 

Phone:

260-459-3553

 

 

Fax:

260-969-3592

 

 

 

 

If to Employee:

 

T. Joe Crawford

 

 

809 Scott Circle

 

 

Salem, Virginia 24153

 

or to such other address or contact number as either party hereto will have
furnished to the other in writing in accordance with this Section 14, except
that such notice of change of address or contact number shall be effective only
upon receipt.

15.          Counterparts.  This Agreement may be exercised in any number of
counterparts, each of which as so executed shall be deemed to be an original,
and such counterparts shall together be deemed to constitute but one agreement.

16.          Excise Tax Indemnification.

(a)           The Employee will provide the Company with written notice promptly
upon receipt of any claim by the Internal Revenue Service or any other taxing
authority (an “IRS Claim”) that would require the payment by the Employee of the
excise tax imposed under Code Section 4999 on “excess parachute payments” (the
“Excise Tax”) in respect of any compensation, benefit, payment or distribution
by the Company, by RESC or by any affiliate of the Company to or for the benefit
of the Employee or his legal representatives and dependents, whether payable or
distributable pursuant to the terms of this Agreement or pursuant to any other
plan, agreement, program or arrangement (a “Parachute Payment”). In such event,
the Company, at its own cost and expense, shall be entitled to request that the
Employee cooperate with the Company in challenging the Internal Revenue
Service’s position, administratively or in court, and have the Employee
authorize the Company’s tax representatives (the “Company’s Representatives”) to
represent the Employee in such matter before the Internal Revenue Service (by an
appropriate Power of Attorney Form 2848 or, the equivalent form at any time or
from time to time). Furthermore, the Employee will cooperate with the Company,
as required in connection with such challenge. For its part, the Company shall
pay directly all legal, accounting, and other costs and expenses of the
Company’s Representatives and hold the Employee harmless from and against all
such costs and expenses, as well as the amounts required to be paid pursuant to
the provisions of Section 16(b) in the event that any Excise Taxes and related
amounts are determined to have been payable.

9


--------------------------------------------------------------------------------


(b)           The Company will pay to the Employee (or his legal representative,
if applicable) at least seven (7) days before the deadline for payment of the
amount of Excise Taxes and related amounts that are determined to be due and
owing by the Employee, either (1) if the Employee acknowledges that such amounts
are due and payable and he elects not to contest the IRS Claim and if the
Company does not elect to cause the Employee to initiate a challenge to the IRS
Claim, or (2) in the event of a challenge, as described herein, such Excise
Taxes and related amounts and any additional amounts are finally determined to
be due and owing, an amount (the “Gross-Up Payment”) equal to the sum of (x)
plus (y) minus (z) where:

(x) is an amount equal to the total amount of Excise Tax, interest and penalties
specified in the IRS Claim or otherwise finally determined to be due and owing
with respect to any Parachute Payments; and

(y) is the amount determined under the following formula:

(x) multiplied by ((Tax Rate/(1-Tax Rate)), and

(z) is an amount equal to Employee’s federal tax benefit of deducting on his
state tax return (and local tax return, if applicable) any additional taxes
payable by Employee as a result of this Section 16.

For purposes of this Section 16, the term “Tax Rate” shall mean the sum of (A)
the highest marginal federal personal income tax rate under Code Section 1
applicable to income of the character of the Parachute Payments; (B) the sum of
the highest marginal state and local income tax rates for the state and locality
in which the Employee is domiciled which are applicable to income of the
character of the Parachute Payments; (C) the hospital insurance tax rate under
Code Section 3111 (b), and (D) the excise tax rate under Code Section 4999.
Notwithstanding the foregoing, the Company shall not be obligated to make a
Gross-Up Payment with respect to the amount of Excise Tax, interest and
penalties specifically allocable to a Parachute Payment made pursuant to either
Section 6(c) or Section 6(d)(i) of this Agreement.

(c)           The Company’s obligations under this Section 16 will survive
termination of the Employee’s employment hereunder.

17.          Interest.  If the Company does not pay any amount due to the
Employee under this Agreement within three days after such amount became due and
owing, interest shall accrue on such amount from the date it became due and
owing until the date of payment at an annual rate equal to 200 basis points
above the prime commercial lending rate published in The Wall Street Journal in
effect from time to time during the period of such nonpayment.

18.          No Set-off or Mitigation.  The Employee’s right to receive when due
the payments and other benefits provided for under this Agreement shall not be
subject to any right of set-off. The Employee shall not have any duty to
mitigate the amounts payable by the Company under this Agreement by seeking new
employment following termination. Except as specifically provided in this
Agreement, all amounts payable pursuant to this Agreement shall be paid without
reduction regardless of any amounts of salary, compensation or other amounts
which may be paid or payable to the Employee as the result of the Employee’s
employment with another employer.

10


--------------------------------------------------------------------------------


19.          Successors.  The Agreement will be binding upon and inure to the
benefit of the Company, the Employee and their respective heirs, representatives
and successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the term “Company” means the Company
as hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

20.          Effectiveness.  Notwithstanding any other provision of this
Agreement to the contrary, no provision of this Agreement shall take effect or
otherwise be binding on the parties to this Agreement until the Effective Date.
This Agreement shall immediately terminate and shall have no further force or
effect if the Merger Agreement is terminated.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

STEEL DYNAMICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Keith Busse

 

 

 

 

By:

Keith Busse

 

 

/s/ T. Joe Crawford

 

Its:

  President & CEO

 

T. Joe Crawford

Date:

October 18, 2005

 

Date:     10/18/05

 

12


--------------------------------------------------------------------------------


SCHEDULE 1

 

Calendar Month

 

A

 

B

 

1

 

January 2006

 

$

1,110,000

 

$

740,000

 

2

 

February 2006

 

$

1,064,000

 

$

740,000

 

3

 

March 2006

 

$

1,018,000

 

$

740,000

 

4

 

April 2006

 

$

971,000

 

$

740,000

 

5

 

May 2006

 

$

925,000

 

$

740,000

 

6

 

June 2006

 

$

879,000

 

$

740,.000

 

7

 

July 2006

 

$

833,000

 

$

740,000

 

8

 

August 2006

 

$

786,000

 

$

740,000

 

9

 

September 2006

 

$

740,000

 

$

740,000

 

10

 

October 2006

 

$

694,000

 

$

740,000

 

11

 

November 2006

 

$

648,000

 

$

740,000

 

12

 

December 2006

 

$

601,000

 

$

740,000

 

13

 

January 2007

 

$

555,000

 

$

740,000

 

14

 

February 2007 ,

 

$

509,000

 

$

740,000

 

15

 

March 2007

 

$

463,000

 

$

740,000

 

16

 

April 2007

 

$

416,000

 

$

740,000

 

17

 

May 2007

 

$

370,000

 

$

740,000

 

18

 

June 2007

 

$

324,000

 

$

740,000

 

19

 

July 2007

 

$

278,000

 

$

740,000

 

20

 

August 2007

 

$

231,000

 

$

740,000

 

21

 

September 2007

 

$

185,000

 

$

740,000

 

22

 

October 2007

 

$

139,000

 

$

740,000

 

23

 

November 2007

 

$

93,000.

 

$

740,000

 

24

 

December 2007

 

$

46,000

 

$

740,000

 

 


--------------------------------------------------------------------------------